Kupferman, J. (dissenting).
This is an article 78 proceeding to compel respondents to abate unnecessary subway noise and, among other things, avoid violation of the city’s Noise Control Code (Administrative Code of City of New York, § 1403.3-1.01 et seq.).
The interest of the city and its inhabitants in a decent environment cannot be gainsaid. (See concurring opinion in New York Tel. Co. v New York City Tr. Administration, 44 AD2d 784, 785.) Nonetheless, the petition was dismissed for lack of standing. We most recently sustained standing in Wein v City of New York (47 AD2d 367), and the Court of Appeals in Matter of Whalen v Lefkowitz (36 NY2d 75) and National Organization for Women v State Div. of Human Rights (34 NY2d 416) permitted proceedings where the petitioners as here had a direct interest in the claim presented.
In a prior matter involving the same lead petitioner, I maintained in dissent that standing had been established. (See Matter of Abrams v Ronan, 44 AD2d 535, 536.) The Court of Appeals there affirmed on other grounds without mention of the question of standing, although Cooke, J. (with Fuchsberg, *75J. concurring) stated as follows: "I concur in the result, solely on the ground that appellant as the Borough President is not aggrieved and therefore did not have standing. Had appellant proceeded as an individual, which he stated he did not, I would have arrived at a different conclusion in regard to dismissal at this juncture.” (36 NY2d 714, 715, 716.)
The petitioner this time proceeds individually as well as in his official capacity and is joined with others in the petition, such as the Natural Resources Defense Council, Inc. Therefore, it would seem that the question of standing has not been foreclosed, and I would remand for consideration of the petition on the merits.
Stevens, P. J., Markewich and Capozzoli, JJ., concur with Lupiano, J.; Kupferman, J., dissents in an opinion.
Judgment, Supreme Court, New York County, entered on December 13, 1974, affirmed, without costs and without disbursements.